 


114 HR 2405 IH: Facilitating Investments in Local Markets Act
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2405 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2015 
Mr. Collins of Georgia (for himself, Mr. Crowley, Mr. Smith of Missouri, Ms. Linda T. Sánchez of California, Mr. Schiff, Mr. Collins of New York, and Ms. Loretta Sanchez of California) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend the special expensing rules for certain film and television productions and to provide for special expensing for live theatrical productions. 
 
 
1.Short titleThis Act may be cited as the Facilitating Investments in Local Markets Act or the FILM Act . 2.Extension of special expensing rules for certain film and television productions; special expensing for live theatrical productions (a)In generalSection 181(f) of the Internal Revenue Code of 1986 is amended by striking December 31, 2014 and inserting December 31, 2016. 
(b)Application to live productions 
(1)In generalSection 181(a)(1) of such Code is amended by inserting , and any qualified live theatrical production, after any qualified film or television production. (2)Conforming amendmentsSection 181 of such Code is amended— 
(A)by inserting or any qualified live theatrical production after qualified film or television production each place it appears in subsections (a)(2), (b), and (c)(1), (B)by inserting or qualified live theatrical productions after qualified film or television productions in subsection (f), and 
(C)by inserting and live theatrical after film and television in the heading. (3)Clerical amendmentThe item relating to section 181 in the table of sections for part VI of subchapter B of chapter 1 of such Code is amended to read as follows: 
 
 
Sec. 181. Treatment of certain qualified film and television and live theatrical productions.. 
(c)Qualified live theatrical productionSection 181 of such Code is amended— (1)by redesignating subsections (e) and (f), as amended by subsections (a) and (b), as subsections (f) and (g), respectively, and 
(2)by inserting after subsection (d) the following new subsection:  (e)Qualified live theatrical productionFor purposes of this section— 
(1)In generalThe term qualified live theatrical production means any production described in paragraph (2) if 75 percent of the total compensation of the production is qualified compensation (as defined in subsection (d)(3)). (2)Production (A)In generalA production is described in this paragraph if such production is a live staged production of a play (with or without music) which is derived from a written book or script and is produced or presented by a taxable entity in any venue which has an audience capacity of not more than 3,000 or a series of venues the majority of which have an audience capacity of not more than 3,000. 
(B)Touring companies, etcIn the case of multiple live staged productions— (i)for which the election under this section would be allowable to the same taxpayer, and 
(ii)which are— (I)separate phases of a production, or 
(II)separate simultaneous stagings of the same production in different geographical locations (not including multiple performance locations of any one touring production),each such live staged production shall be treated as a separate production. (C)PhaseFor purposes of subparagraph (B), the term phase with respect to any qualified live theatrical production refers to each of the following, but only if each of the following is treated by the taxpayer as a separate activity for all purposes of this title: 
(i)The initial staging of a live theatrical production. (ii)Subsequent additional stagings or touring of such production which are produced by the same producer as the initial staging. 
(D)ExceptionA production is not described in this paragraph if such production includes or consists of any performance of conduct described in section 2257(h)(1) of title 18, United States Code.. (d)Effective dates (1)In generalThe amendments made by this section shall apply to productions commencing after December 31, 2014. 
(2)CommencementFor purposes of paragraph (1), the date on which a qualified live theatrical production commences is the date of the first public performance of such production for a paying audience.  